                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                        CASE NO. 2:19-CR-00163-01

VERSUS                                          JUDGE JAMES D. CAIN, JR.

NEGUEL ALFONSO MORRIS (01)                      MAGISTRATE JUDGE KAY


                                     JUDGMENT

      For the reasons stated in the Report and Recommendation [doc. 39] of the

Magistrate Judge previously filed herein, and after an independent review of the record,

determining that the findings are correct under the applicable law, and considering the

objections to the Report and Recommendation in the record;

      IT IS ORDERED that the Motion to Suppress [doc. 24] be DENIED.

      THUS DONE in Chambers on this 31st day of January, 2020.



                      _________________________________________
                                 JAMES D. CAIN, JR.
                          UNITED STATES DISTRICT JUDGE
